UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-06083 Name of Registrant: Vanguard Ohio Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2012  November 30, 2013 Item 1: Reports to Shareholders Annual Report | November 30, 2013 Vanguard Ohio Tax-Exempt Funds Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 9 Ohio Tax-Exempt Money Market Fund. 12 Ohio Long-Term Tax-Exempt Fund. 26 About Your Fund’s Expenses. 47 Glossary. 49 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: The ship's wheel represents leadership and guidance, essential qualities in navigating difficult seas. This one is a replica based on an 18th-century British vessel. The HMS Vanguard, another ship of that era, served as the flagship for Admiral Horatio Nelson when he defeated a French fleet at the Battle of the Nile. Your Fund’s Total Returns Fiscal Year Ended November 30, 2013 Taxable- SEC Equivalent Income Capital Total Yield Yield Returns Returns Returns Vanguard Ohio Tax-Exempt Money Market Fund 0.01% 0.02% 0.02% 0.00% 0.02% Spliced Ohio Tax-Exempt Money Market Funds Average 0.00 For a benchmark description, see the Glossary. Spliced Ohio Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Vanguard Ohio Long-Term Tax-Exempt Fund 3.50% 6.54% 3.48% -7.76% -4.28% Barclays OH Municipal Bond Index -2.71 Ohio Municipal Debt Funds Average -5.49 Ohio Municipal Debt Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. 7-day SEC yield for the Ohio Tax-Exempt Money Market Fund; 30-day SEC yield for the Ohio Long-Term Tax-Exempt Fund. The calculation of taxable-equivalent yield assumes a typical itemized tax return and is based on the maximum federal tax rate of 43.4% and the maximum income tax rate for the state. Local taxes were not considered. Please see the prospectus for a detailed explanation of the calculation. Y our Fund’s Performance at a Glance November 30, 2012, Through November 30, 2013 Distributions Per Share Starting Ending Share Share Income Capital Price Price Dividends Gains Vanguard Ohio Tax-Exempt Money Market Fund $1.00 $1.00 $0.000 $0.000 Vanguard Ohio Long-Term Tax-Exempt Fund $12.96 $11.93 $0.454 $0.027 1 Chairman’s Letter Dear Shareholder, The 12 months ended November 30, 2013, marked a difficult period for the bond market, mainly because of concerns about the next steps in the Federal Reserve’s stimulus program. For municipal bond investors, another layer of unease was added by Detroit’s bankruptcy filing and news reports highlighting Puerto Rico’s financial struggles. Vanguard Ohio Long-Term Tax-Exempt Fund returned –4.28% for the fiscal year, lagging the –2.71% return of its state-specific benchmark. Most of the gap came from the fund’s more substantial holdings in longer-maturity bonds, which underperformed their shorter-term counterparts this time around. However, the fund was able to outpace the –5.49% average return of its peers, thanks in part to its underweighting of distressed Puerto Rico issuers, which significantly underperformed over the period. With short-term rates still tacked down near zero by the Fed, Vanguard Ohio Tax-Exempt Money Market Fund returned 0.02% for the period; its benchmark returned 0.00%, which was also the average result for its new peer group. (The Lipper, the company that provides peer-group data has eliminated the Ohio money market category because of the small number of funds. The new peer group includes funds from other states.) 2 As bond prices fell, the Long-Term Fund’s 30-day SEC yield climbed from 2.13% on November 30, 2012, to 3.79% at the end of August before dropping back to 3.50% by the fiscal year-end. (Bond yields and prices move in opposite directions.) In contrast, the 7-day SEC yield for the Money Market Fund was little changed, inching down to 0.01% on November 30 from 0.05% a year earlier. The funds are permitted to invest in securities whose income is subject to the alternative minimum tax (AMT). As of November 30, the Long-Term Fund owned no securities that would generate income distributions subject to the AMT, but the Money Market Fund did. Before moving on to discuss the markets, I want to mention an important transition at Vanguard. We announced in early November that Robert F. Auwaerter, principal and head of Vanguard Fixed Income Group, intends to retire in March 2014. At the conclusion of this letter, I’ll have more to say about Bob’s important contributions to Vanguard in his 32-year career, and I’ll introduce his successor, Gregory Davis. Bond prices fell as yields rose over the period’s second half Bonds, which held onto slight gains through the first five months of the fiscal year, retreated in May. For the full period, the broad U.S. taxable bond market Market Barometer Average Annual Total Returns Periods Ended November 30, 2013 One Three Five Year Years Years Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) -1.61% 3.09% 5.33% Barclays Municipal Bond Index (Broad tax-exempt market) -3.51 4.23 6.26 Citigroup Three-Month U.S. Treasury Bill Index 0.05 0.07 0.10 Stocks Russell 1000 Index (Large-caps) 30.96% 17.78% 18.33% Russell 2000 Index (Small-caps) 40.99 17.89 20.97 Russell 3000 Index (Broad U.S. market) 31.71 17.78 18.54 MSCI All Country World Index ex USA (International) 18.24 7.50 13.87 CPI Consumer Price Index 1.24% 2.13% 1.87% 3 returned –1.61%. The yield of the 10-year Treasury note closed at 2.74%, up from 1.61% at the end of November 2012. The broad municipal bond market returned –3.51%. Returns of money market funds and savings accounts continued to be restrained by the Fed’s 0%–0.25% target for short-term interest rates. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned –2.93%. Despite some jolts, U.S. stocks notched an impressive 12-month gain U.S. stocks powered to a return of about 32% for the fiscal year, despite encountering a few bumps along the way. Uncertainty surrounding Federal Reserve policy contributed to market declines in June and August. But stocks bounced back in September when, to the surprise of some investors, the Fed announced it had no immediate plans to scale back its bond purchases. (In mid-December, the Fed ended several months of speculation by announcing that it would begin tapering the purchases in January 2014.) Corporate profit growth, though not robust, was generally solid during the fiscal year. International stocks returned about 18% in aggregate. While the developed markets of Europe and the Pacific region performed well for the period, gains were modest for emerging-market stocks. Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average Ohio Tax-Exempt Money Market Fund 0.16% 0.26% Ohio Long-Term Tax-Exempt Fund 0.16 1.07 The fund expense ratios shown are from the prospectus dated March 28, 2013, and represent estimated costs for the current fiscal year. For the fiscal year ended November 30, 2013, the funds’ expense ratios were: for the Ohio Tax-Exempt Money Market Fund, 0.12%; and for the Ohio Long-Term Tax-Exempt Fund, 0.16%. The expense ratio for the Ohio Tax-Exempt Money Market Fund reflects a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before the reduction, the expense ratio was 0.16%. Peer-group expense ratios are derived from data provided by Lipper, a Thomson Reuters Company, and capture information through year-end 2012. Peer groups: For the Ohio Tax-Exempt Money Market Fund, Other States Tax-Exempt Money Market Funds; for the Ohio Long-Term Tax-Exempt Fund, Ohio Municipal Debt Funds. 4 The bond market’s downturn, coupled with the upswing in stocks that occurred during the fiscal year, provides an occasion for investors to review their portfolio’s asset allocation. In a powerful stock market rally, a portfolio’s mix of stocks and bonds can drift away from its target allocation, as Fran Kinniry, a principal in our Investment Strategy Group, recently reminded clients in an article on our website. “Buying stocks now may actually run counter to what many prudent investors should be doing,” he noted. “If you have an equity-heavy portfolio, you will most likely need to direct new cash flows to bond mutual funds, or sell stock mutual funds to maintain your target asset allocation.” A strategy that helped dampen the impact of rising rates In general, thanks to rising revenues and restrained budgets, state and local governments continued their slow recovery from the financial challenges brought on by the Great Recession. That was the case in Ohio over the fiscal year—even as the pace of economic growth slowed, tax revenues continued to edge higher. And on the spending side of the equation, difficult decisions were made regarding pension reforms, while bond issuance was virtually flat compared to the previous fiscal year. Total Returns Ten Years Ended November 30, 2013 Average Annual Return Ohio Tax-Exempt Money Market Fund 1.34 % Spliced Ohio Tax-Exempt Money Market Funds Average 1.06 For a benchmark description, see the Glossary. Spliced Ohio Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Ohio Long-Term Tax-Exempt Fund 4.09 % Barclays OH Municipal Bond Index 3.96 Ohio Municipal Debt Funds Average 3.18 Ohio Municipal Debt Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 During the period, however, concerns about the direction of U.S. monetary policy together with credit scares for a very limited number of issuers, including Detroit and Puerto Rico, put downward pressure on the overall muni market. The Barclays Ohio Municipal Bond Index reflected this environment, returning –2.71%. Vanguard Ohio Long-Term Tax-Exempt Fund returned less, but was able to exceed its peer-group average by more than a full percentage point owing in part to the advisor’s portfolio positioning, which better prepared the fund for an eventual rise in bond yields and the accompanying decline in prices. For example, the advisor maintained a shorter duration relative to the fund’s benchmark. Duration is a gauge of the sensitivity of bond prices to changes in interest rates; shorter durations (measured in months and years) can lessen the impact of rising rates. The advisor also continued to favor bonds with higher credit quality. These bonds’ prices tend to stand up better than those of their lower-quality counterparts in periods of market turbulence, and they are generally more easily sold, which provides the fund with liquidity when needed. Relative to its peers, the fund was significantly underweighted in Puerto Rico issues, which performed very poorly. The advisor also continued to favor bonds with higher credit quality. These bonds’ prices tend to stand up better than those of their lower-quality counterparts in periods of market turbulence, and they are generally more easily sold, which provides the fund with liquidity when needed. At the end of its fiscal year, the fund held no Puerto Rican bonds. For the Ohio Tax-Exempt Money Market Fund, returns on savings accounts and other short-term investments have been severely limited since 2008 by the Fed’s policy of maintaining its target for short-term interest rates at 0%–0.25%. As a consequence, the fund returned 0.02% for the fiscal year, a meager result that was nevertheless better than the average for peers. A decade-long perspective on the funds’ performance Over the ten years ended November 30, Vanguard Ohio Long-Term Tax-Exempt Fund had an average annual return of 4.09%, outpacing its benchmark index. A more important indication of relative success for this actively managed fund, however, is that it outperformed its peer-group average by almost a full percentage point. Over the same period, Vanguard Ohio Tax-Exempt Money Market Fund returned 1.34% a year on average, ahead of the 1.06% posted by its peer group. These results highlight the skill of our experienced portfolio managers, traders, and credit analysts. They also reflect the competitive advantage that Vanguard’s low-cost philosophy can create. A lower-cost fund can steer clear of higher-risk assets because it has no need to offset the drain of high expenses. 6 Bob Auwaerter’s retirement marks the end of a remarkable era In mid-September 2008, about two weeks after I succeeded Jack Brennan as Vanguard’s chief executive officer, Lehman Brothers went bankrupt, igniting the nation’s worst financial crisis in 70 years. It was, to put it mildly, an extremely challenging time. Muni yields exceed Treasury yields: What does it mean? At times over the 12 months ended November 30, 10-year municipal bonds nationwide yielded substantially more than their Treasury counterparts, even before factoring in munis’ tax-favored status. This reversal of what had been the historical relationship between Treasuries and munis has occurred often in recent years. The turmoil started with the 2008–2009 financial crisis and continued amid dire headlines about state and local finances. Through June, July, and August, a time when investor concerns mounted over Detroit’s bankruptcy filing and the financial health of Puerto Rico, 10-year municipal yields averaged 31 basis points, or about 12%, more than 10-year Treasuries. By the end of November, the gap had closed significantly, but 10-year muni yields were still averaging about 8 basis points, or 3%, more. Over the past decade, however, muni yields have averaged 5% less than their Treasury equivalents. We believe investors shouldn’t be unduly swayed by this turnabout. Will it vanish if they chase it? Or do investors now perceive muni bonds to be riskier? Rather than speculate, we believe investors should carefully evaluate the role of tax-exempt bonds in a diversified portfolio. For any investor, the proportion of muni holdings (if any) should be based on long-term goals, risk tolerance, and tax considerations—not on what may be transient yield trends. 10-year municipal bond yields have topped their Treasury counterparts 7 Through it all, I was able to depend on Bob Auwaerters strong command of the Fixed Income Group, which persevered under these treacherous conditions. Although that was a difficult period for Vanguard and the industry, it was far from the only time I was grateful to have Bob at the helm of our bond group. Bob, who joined Vanguard in 1981, was an original member of the three-person Fixed Income Group headed by Ian MacKinnon. Over the years, he held various leadership roles in the department, and he eventually succeeded Ian as its head in 2003. He earned a reputation at Vanguard and within the industry as an extremely dedicated, honest, and insightful decision-maker and leader. The Fixed Income Group that Bob helped start had total assets of about $1.3 billion in seven funds. He tracked his positions in the two funds he managed then on index cards stored in a small metal box. Thirty-two years later, the 120-person group oversees $750 billion, which represents nearly one-third of Vanguards assets under management. On behalf of our clients, I thank Bob for more than three decades of exemplary service and wish him the best in his retirement. Were fortunate that Greg Davis will become the head of the Fixed Income Group. Greg currently serves as chief investment officer for the Asia-Pacific region and as a director of Vanguard Investments Australia. He joined Vanguard in 1999 and has been head of bond indexing and a senior portfolio manager in the Fixed Income Group. Greg is an eminently qualified successor to Bob, with a strong commitment to the Vanguard way of investing. I couldnt be more confident in his ability to lead the Fixed Income Group and its deep and talented team. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer December 19, 2013 8 Advisor’s Report For the fiscal year ended November 30, 2013, Vanguard Ohio Long-Term Tax-Exempt Fund posted a return of –4.28%, behind its benchmark’s return of –2.71% but ahead of the average return of –5.49% for its peer group. Vanguard Ohio Tax-Exempt Money Market Fund returned 0.02%, marginally more than the 0.00% average for its peers. The investment environment Some uncertainty is natural in the financial markets, but during the fiscal year conditions were more unsettled than usual, largely because of fiscal battles in Washington and apprehension over what the Federal Reserve might do next. The struggles in Washington included a political showdown in December 2012 over scheduled tax increases and spending cuts known as the “fiscal cliff” and, more recently, gridlock over the debt ceiling that led to a partial government shutdown in October. These challenges weighed on gross domestic product (the broadest measure of goods and services produced across the economy), which increased at an annual rate of about 2% during the fiscal year. Even more disquieting for bond investors was the Fed’s suggesting in May and June that it might soon begin scaling back its $85 billion-per-month bond-buying program. Reasons cited by the Fed included a fall in the national unemployment rate and further signs of recovery in the housing market. After some backpedaling in September, the Fed did decide, just after the close of the funds’ fiscal year, that it would begin a slow tapering of its purchases in January 2014. Yields of Tax-Exempt Municipal Securities (AAA-Rated General-Obligation Issues) November 30, November 30, Maturity 2012 2013 2 years 0.30% 0.33% 5 years 0.64 1.16 10 years 1.47 2.65 30 years 2.47 4.10 Source: Vanguard. 9 The Fed’s policy regarding short-term rates remained unchanged; its target stayed at 0%–0.25%, where it has been since 2008. With Detroit’s bankruptcy and Puerto Rico’s fiscal woes weighing on market sentiment as well, municipal bond yields—especially those of longer-term securities—climbed significantly during the 12-month period. As you can see in the table on page 9, the yields of very short-term AAA-rated securities remained close to zero, while those of 10-year bonds rose 118 basis points to 2.65% and those of 30-year bonds climbed 163 basis points to 4.10%. Credit spreads also widened as investors grew less willing to take on risk. As a whole, Ohio municipal bonds returned –2.71%, as measured by our benchmark index, faring slightly better than the broad U.S. municipal market at –3.51%. The pace of economic growth slowed in the Buckeye State during the funds’ fiscal year, owing in part to some weakness in the manufacturing sector. Additional strains included the unemployment rate ticking up and state tax revenues rebounding more slowly than the national average. However, many municipal bond issuers in Ohio continued to deal with their financial challenges head-on. Officials made tough decisions to reform two statewide pension plans, and more reforms are being carried out at the local-government level. As for spending, municipal bond issuance for the state remained virtually flat compared with the previous year. Management of the funds For the fiscal year, the returns of longer-term maturities in particular were hurt by the rise in interest rates. This dynamic gave an advantage to the Ohio Long-Term Tax-Exempt Fund compared with its peer funds, which, on average, held more longer-dated securities. The same positioning, however, put the fund at a disadvantage to its benchmark, which had even fewer longer-term securities. Another plus for the fund during the fiscal year was the liquidity of its holdings. We were more careful than usual to have an allocation to bonds that can easily be sold without affecting the fund’s core positioning. This approach, which is especially useful during volatile periods, allows us to have “dry powder” available to buy bonds when they are undervalued in the market. The fund held a small allocation to Puerto Rican bonds, which suffered sharp price declines. (State municipal bond funds often include securities from Puerto Rico, because the income they generate is free from every state’s income tax as well as from the federal tax.) We had less exposure to these bonds than many competing funds did, which proved to 10 be a good call. By the close of the period, the fund had sold virtually all of its Puerto Rican debt. With the Fed still keeping short-term interest rates exceptionally low, the return for the Ohio Tax-Exempt Money Market Fund was paper-thin. In managing this fund, we adhered to our strategy of investing in high-quality money market securities from issuers closely screened by our own team of credit analysts. A look ahead We expect U.S. economic growth to approach 3% in 2014 and the national unemployment rate to keep falling. But the unresolved federal-level fiscal uncertainties of 2013 will continue into the new year, and we wouldn’t be surprised if talk of tax reform, a subject that can include municipal bonds, resurfaces. The gradual reduction in the Fed’s bond-buying program that will begin in January should allow the Fed to bring the program to a close by the end of 2014. Of course, how the market will react over time to the Fed’s tapering is a big unknown. As tapering starts, and if economic growth picks up, we expect that interest rates will move modestly higher and lower-credit-quality bonds will outperform. We plan to continue our defensive positioning, in which we have shortened the fund’s average duration relative to its benchmark, and to maintain higher levels of liquidity so that we can take advantage of attractive opportunities if volatility increases in the municipal market. As usual, our experienced team will continue to seek outperformance through security selection by identifying bonds that are mispriced by the market. Christopher W. Alwine, CFA, Principal, Head of Municipal Bond Funds Pamela Wisehaupt Tynan, Principal, Head of Municipal Money Market Funds Marlin G. Brown, Portfolio Manager Justin A. Schwartz, CFA, Portfolio Manager Vanguard Fixed Income Group December 20, 2013 11 Ohio Tax-Exempt Money Market Fund Fund Profile As of November 30, 2013 Financial Attributes Ticker Symbol VOHXX Expense Ratio 1 0.16% 7-Day SEC Yield 0.01% Average Weighted Maturity 39 days Distribution by Credit Quality (% of portfolio) First Tier 100.0% For information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratio shown is from the prospectus dated March 28, 2013, and represents estimated costs for the current fiscal year. For the fiscal year ended November 30, 2013, the expense ratio was 0.12%, reflecting a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before this reduction, the expense ratio was 0.16%. 12 Ohio Tax-Exempt Money Market Fund Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the fund. The fund’s 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Cumulative Performance: November 30, 2003, Through November 30, 2013 Initial Investment of $10,000 Average Annual Total Returns Periods Ended November 30, 2013 Final Value One Five Ten of a $10,000 Year Years Years Investment Ohio Tax-Exempt Money Market Fund 0.02% 0.17% 1.34% $11,423 Spliced Ohio Tax-Exempt Money ••••• • Market Funds Average 0.00 0.07 1.06 11,115 For a benchmark description, see the Glossary. Spliced Ohio Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. See Financial Highlights for dividend information. 13 Ohio Tax-Exempt Money Market Fund Fiscal-Year Total Returns (%): November 30, 2003, Through November 30, 2013 Spliced Ohio Tax-Exempt Money Mkt Funds Avg. Fiscal Year Total Returns Total Returns 2004 1.06% 0.59% 2005 2.21 1.73 2006 3.30 2.84 2007 3.63 3.14 2008 2.40 2.05 2009 0.56 0.31 2010 0.15 0.03 2011 0.09 0.00 2012 0.05 0.00 2013 0.02 0.00 7-day SEC yield (11/30/2013): 0.01% For a benchmark description, see the Glossary. Spliced Ohio Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Average Annual Total Returns: Periods Ended September 30, 2013 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Ohio Tax-Exempt Money Market Fund 6/18/1990 0.02% 0.25% 1.35% 14 Ohio Tax-Exempt Money Market Fund Financial Statements Statement of Net Assets As of November 30, 2013 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund’s Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the “Portfolio Holdings” page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (102.6%) Ohio (102.6%) Akron OH Income Tax Revenue (Community Learning Centers) 5.000% 12/1/13 (Prere.) 6,300 6,300 Akron OH Income Tax Revenue BAN 1.125% 3/13/1 4 1,600 1,603 Akron OH Income Tax Revenue BAN 1.000% 11/12/1 4 3,090 3,111 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) VRDO 0.0
